DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 11/23/2020. Claims 1-15 were cancelled. Claims 16-30 are new. Therefore, claims 16-30 are currently pending in this application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 25-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Graston (US 5,441,478 A) in view of Chien (US D417,008 S) and DeLisle (US 4,421,110 A).
	Regarding claim 16, Graston discloses a body engaging manipulation instrument (see Figure 1: 34, tool) for use by a practitioner for treatment of body parts of an individual comprising: a gripping panel (40, contoured portion) being generally planar in shape and oriented in a first planar configuration (see Figure 1, panel has a planar shape and has a configuration), said gripping panel having an upper surface and a lower surface (see Figure 10B; top 46 and bottom 48); at least one generally planar body engaging section (42, contoured portion), oriented in a second planar configuration at an angle to said first planar configuration of said gripping panel connected to said gripping panel (see Figure 1, the panel 42 is at a different angle than the main panel 40), and said generally planar body engaging section having a tissue engaging edge adapted to engage the tissue structure of a person being treated (see Figure 1, also 42 is a skin-contacting portion; see Column 3, lines 59-63). Graston is silent to the upper surface of said gripping panel including a centrally located, raised gripping member extending outwardly from said upper surface and said lower surface of said gripping panel further including a centrally located recessed gripping member extending into said lower surface of said gripping panel. However, Chien teaches a massager with a central panel with an upper and lower surface with two panels connected at an angle (see Figure 2: two end pieces on the left and right are at a 
	Now, the modified Graston has everything as claimed, but is still silent to the lower surface of said gripping panel further including a centrally located recessed gripping member extending into said lower surface of said gripping panel. However, DeLisle teaches a massager (see Figure 1, 1: massage mat) with raised gripping members that are hollow, i.e. being recessed on the lower surface (see Figure 3: 6, massage elements are hollow). Therefore, it would have been ovious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Graston’s raised gripping members to be recessed, as taught by DeLisle, in order to reduce manufacturing costs (see DeLisle; Column 3, lines 28-35).
	Regarding claim 17, the modified Graston discloses two body engaging sections (see Graston Figure 10A: 42 and 36) connected to and disposed at opposite said sides of said gripping panel (Graston: 40), each said of said two body engaging sections being generally planar in shape (see Graston Figure 1, the two body engaging sections 42 and 36 have generally planar shapes) and oriented in a planar configuration at an angle to the first planar configuration of the said gripping panel (see Graston Figure 1: the two body engaging sections are offset from the main central gripping panel). 
	Regarding claim 18, the modified Graston discloses the two body engaging sections each has a curved tissue engaging edge (see Graston Figure 10A: 42 and 26 show a curved edge).

	Regarding claim 20, the modified Graston discloses one of said tissue engaging edges is convex in shape (see annotated Graston Figure 10A below).

    PNG
    media_image1.png
    198
    432
    media_image1.png
    Greyscale

	Regarding claim 25, the modified Graston discloses said angle between said first planar configuration of said gripping panel (Graston: 40) and said planar configuration of said body engaging section (Graston: 42) is greater than 90 degrees (see Graston Figure 10B: the device is flat, so the body engaging section has an angle of 180 degrees with the gripping panel, which is greater than 90 degrees).
	Regarding claim 26, the modified Graston has everything as claimed, but is silent to the angle being 135 degrees. However, Chien teaches a massager with a central panel with two panels connected at an angle (see Figure 2: two end pieces on the left and right are at a difference angle to the central panel with the projections). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Graston’s gripping panel to be offset from the body engaging section, as taught by Chien, in order to apply for pressure. The modified Graston now discloses an angle between the body engaging sections and the gripping panel, but is silent to the angle being 135 degrees. The feature of choosing the angle to be 135 degrees is considered an obvious design 
	Regarding claim 27, the modified Graston has everything as claimed, but is silent to the angle being 150 degrees. However, Chien teaches a massager with a central panel with two panels connected at an angle (see Figure 2: two end pieces on the left and right are at a difference angle to the central panel with the projections). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Graston’s gripping panel to be offset from the body engaging section, as taught by Chien, in order to apply for pressure. The modified Graston now discloses an angle between the body engaging sections and the gripping panel, but is silent to the angle being 150 degrees. However, the feature of choosing the angle to be 150 degrees is considered an obvious design choice because different angles would be chosen by one of ordinary skill in the art to change the shape of the device and how the user can grasp and utilize the device.
	Regarding claim 28, the modified Graston discloses two body engaging sections (see Graston Figure 10A: 42 and 36); said gripping panel having opposite sides, whereby said two body engaging sections are connected to and located on said opposite sides of said gripping panel (see Graston Figure 1), and said body engaging sections each being disposed in a second planar configuration at an angle of at least 135 degrees with respect to said gripping panel (see Graston Figure 10B: the device is flat, so the body engaging section has an angle of 180 degrees with the gripping panel, which is greater than 90 degrees).  
	Regarding claim 30, the modified Graston discloses a body engaging manipulation instrument (see Graston Figure 1: 34, tool) for use by a practitioner for treatment of body parts of an individual comprising: a central gripping panel having a generally rectangular shape formed  engaging manipulation instrument (Graston: 34) further defined by two planar sections (see Graston Figure 10A: 42 and 36) being longitudinally connected to said sides of said gripping panel (see Graston 1, 42 and 36 are connected to the gripping panel 40), each of said two planar sections having a tissue engaging edge to engage tissue structure of a person being treated (Graston: 36 is a handle and 42 is a skin-contacting portion, thus both would have tissue engaging edges; see Column 3, lines 34-63); each of said two planar sections being further defined by being oriented in a planar configuration in a plane different from said first plane and at an angle of at least 135 degrees with respect to said first plane of said gripping panel (see Graston Figure 1: the two portions are offset from the main gripping panel 40).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Graston  in view of Chien and DeLisle as applied to claim 18 above, and further in view of Lin (US 6,077,239 A).
	Regarding claim 21, the modified Graston has everything as claimed, including the tissue engaging edges (see Graston Figure 10A, where sections 36 and 42 show various edges), but is 
	Regarding claim 22, the modified Graston discloses the plurality of parabolic humps having two parabolic humps (see Lin Figure 1: edge 50 shows 5 parabolic humps, this meaning it has 2).
	Regarding claim 23, the modified Graston discloses the plurality of parabolic humps having three parabolic humps (see Lin Figure 1: edge 50 shows 5 parabolic humps, this meaning it has 3).
	Regarding claim 24, the modified Graston discloses the plurality of parabolic humps having four parabolic humps (see Lin Figure 1: edge 50 shows 5 parabolic humps, this meaning it has 4).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Graston in view of Chien and DeLisle as applied to claim 16 above, and further in view of Narson (US D678539 S).
	Regarding claim 29, the modified Graston has everything as claimed, but is silent to the gripping panel being approximately three times wider than the body engaging section attached thereto. However, Narson teaches a soft tissue mobilization instrument with a gripping panel and a body engaging section (see annotated Figure 3 below), and where the gripping panel is .

    PNG
    media_image2.png
    249
    653
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments on pages 7-9, filed 11/23/2020, concerning the 35 USC 103 rejection of the claims have been fully considered but they are not persuasive. The previous claims 1-15 have been cancelled, and thus the art applied is used for claims 16-30. Applicant’s argument that none of the references show gripping panel and tissue engaging structure. Examiner disagrees because depending on how the device is used, Graston’s panel could be considered a gripping panel. Additionally, any structure of the device that contact tissue would be considered a tissue engaging structure, where Graston shows the gripping panel having different surfaces contacting the user. Thus, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYISHA M KHAN whose telephone number is (571)272-2468.  The examiner can normally be reached on Monday - Friday 8:15am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAYISHA M KHAN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785